Citation Nr: 1711667	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-38 324	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD), bipolar disorder, generalized anxiety disorder, and major depressive disorder.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to a compensable rating for a right shoulder scar.

6.  Entitlement to increases in the ratings for a right shoulder disability (currently rated 30 percent prior to October 1, 2014, and 10 percent from that date, with an additional period of a temporary 100 percent rating for convalescence).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 16, 1989, to December 29, 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2009 and June 2012 decisions by the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  

Although the Veteran requested a hearing with respect to the issues on appeal, he was advised by the Board in December 2016 correspondence that the Idaho State Correctional Institution could not accommodate a videoconference hearing and that a hearing could therefore not be provided.  His request for a continuance of his hearing request was denied since he is not scheduled to be released from incarceration until 2020, which would delay his appeal by nearly four years.

The July 2009 rating decision on appeal denied service connection for depression.  During the course of the appeal, a June 2012 rating decision denied service connection for PTSD and a July 2014 rating decision denied service connection for bipolar schizophrenia.  Although the Veteran did not specifically appeal these decisions, his appealed claim of service connection for depression encompasses PTSD and bipolar schizophrenia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  The Veteran's medical records also include a diagnosis of generalized anxiety disorder.  Accordingly, the Board finds that his claim of service connection for depression encompasses all psychiatric diagnoses of record and has recharacterized this issue as listed on the title page of this decision.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to his claims.

Variously Diagnosed Psychiatric Disability

The Veteran alleges that his psychiatric disability is due to a sexual assault he experienced during service while he was on a public bus following a right shoulder surgery.  His service treatment records confirm that he underwent a right shoulder surgery in September 1989.  

On June 2012 VA PTSD examination, the examiner noted several discrepancies.  First, he noted that the Veteran previously reported that he was sexually abused when he was eight years old; however, during the examination, he reported that this occurred when he was in the 8th grade.  The examiner further noted discrepancies in the Veteran's report of being successful throughout most of high school.  Additionally, the examiner noted that the Veteran previously reported being in service for six years; however, his Form DD-214 reflects that he was actually in inactive service for nine months followed by six months of active service.

While the examiner noted that several treatment records include a diagnosis of PTSD, he disagreed with this conclusion for two main reasons: first, the diagnosis was provided without any evidence in support of such diagnosis and second, such a diagnosis would have to be made based on the Veteran's self-report, which would be problematic and warranted cautious interpretation since he is an unreliable historian.  It was also clear to the examiner that the Veteran's statements and cursory effort to correct inconsistent statements was suggestive of a possible tendency towards habitual lying.  His clinical profile was marked by significant elevations across several scales, indicating a broad range of clinical features and increasing the possibility of multiple diagnoses; the examiner determined that such elevations may at least partly reflect exaggeration of pathology.  His responses were also considered similar to those of malingering individuals; however, the Veteran's scores were not enough to strongly indicate malingering.

The Board notes that the examiner initially diagnosed depressive disorder not otherwise specified (NOS) and personality disorder NOS at the beginning of his report; however, he later noted that the most appropriate Axis I diagnoses were depressive disorder NOS and anxiety disorder NOS.  The examiner further noted that the Veteran's difficulty relates largely to personality characteristics, including mood lability, impulsivity, seeking high levels of stimulation and danger, disregard for societal norms, deceitfulness, irritability and aggressiveness, and a pattern of unstable relationships.  These personality characteristics could best be described with a diagnosis of personality disorder NOS, with characteristics of borderline personality disorder and antisocial personality disorder.  

Ultimately, the examiner determined that the Veteran is suffering distress, but because of his exaggeration, possible malingering, and failure to effectively describe specific aspects of his difficulties during the interview, it was difficult to assess this accurately.  He stated that the Veteran's experiences, along with having been the victim of sexual assault, could be contributing to his distress.  The Board finds that the examiner's conclusion that the Veteran's experiences could be contributing to his distress is phrased in speculative language and is inadequate for rating purposes.  Further, it is unclear from the record whether the examiner was referring to the sexual assault the Veteran experienced as a child or during service (as claimed).  Notably, once VA undertakes the effort to provide an examination, it must ensure the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding the diagnosis of any psychiatric disabilities on examination, a final rulemaking amended § 4.125(a), effective August 4, 2014, to state that diagnosis of a mental disorder must conform to DSM-5, not DSM-IV.  80 Fed. Reg. 14,308 (Mar. 19, 2015).  However, the applicability date of the final rulemaking states that "[t]he Secretary does not intend for the provisions of th[e] final rule to apply to claims that were pending before the Board of Veterans' Appeals (i.e., certified for appeal to the Board of Veterans' Appeals on or before August 4, 2014) . . . even if such claims are subsequently remanded to the agency of original jurisdiction."  The Veteran's case was certified for appeal to the Board in December 2013; therefore, DSM-IV is applicable to his case and the examination completed on remand must conform to DSM-IV criteria.

The Board notes that the Veteran is currently incarcerated.  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such, individuals are entitled to the same care and consideration given to their fellow non-incarcerated veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him or the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711 (West 2014).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination worksheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  VHA compensation clinics must document that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated veteran for the examination.  See M21-1, Part III.iv.3.F.2.d.  Such procedures must be followed on remand.

Further, the record also suggests that the medical evidence associated with the record is incomplete.  The Board notes that the electronic record in this case contains many medical release authorizations from the Veteran regarding his treatment at both VA and private facilities for his psychiatric disability.  He specifically identified receiving psychiatric treatment at the Salt Lake City, Utah VA Medical Center between January 1992 and December 2008.  The earliest record in the file is from March 2002.  As this matter is being remanded anyway, the RO should confirm whether Salt Lake City VAMC records prior to March 2002 exist as these records are likely to contain pertinent information and are constructively of record.  Additionally, on June 2012 VA examination, the examiner noted that the earliest available record of the Veteran receiving mental health treatment shows that he was hospitalized in 1992 following a suicide attempt.  It was also noted during this examination that the Veteran was in prison in 1990 for 30 months.  Such records have not been obtained.  On remand, the RO should contact the Veteran to identify the hospital and prison facilities and obtain such records.

Right Shoulder Disability 

The most recent VA examination to evaluate the severity of the Veteran's service-connected right shoulder disability was in June 2012, nearly five years ago.  The U.S. Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.  

In this case, a review of the claims file reveals that the June 2012 VA shoulder examination does not fully comport with the Court's holding in Correia and therefore may be inadequate.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  Additionally, the record shows that the Veteran has since undergone a right shoulder surgery in May 2013.  Accordingly, and for this additional reason, a new VA shoulder examination is necessary.

Additional Claims 

The Veteran timely filed a notice of disagreement in July 2012 with a June 2012 rating decision that denied service connection for bilateral hip, right knee, and left shoulder disabilities, and a compensable rating for a right shoulder scar.  The AOJ has not issued a statement of the case (SOC) in these matters.  Accordingly, the Board is required to remand for issuance of a SOC.  38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his psychiatric and service-connected right shoulder disability (records of which are not already associated with the claims file or established to be unavailable), and to provide all releases necessary for VA to obtain the complete clinical records of such treatment or evaluation, to specifically include all records relating to psychiatric hospitalizations in 1990 and 1992 and any records related to/from his imprisonment in 1990.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.  

2.  Obtain for the record copies of the complete clinical records of all VA treatment the Veteran has received for his psychiatric disability and service-connected right shoulder disability, confirming the earliest date of VA treatment received.  Ensure that the complete records of all VA evaluations and treatment the Veteran has received are associated with the record.

3.  Once the above development has been completed, take all reasonable measures to schedule the Veteran for psychiatric and orthopedic examinations pursuant to the guidance in M21-1, Part III.iv.3.F.2.d.  If the AOJ is unable to afford the Veteran an examination due to his incarceration, document in detail all of the steps taken in attempting to do so.

(a)  If the AOJ is able to afford the Veteran an examination, arrange for him to be examined by a psychiatrist or psychologist (one who has not previously evaluated him) to determine the nature and likely etiology of his psychiatric disability.  The claims file must be made available to the examiner in conjunction with this request.  Based on review of the record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(i)  Please identify (by diagnosis) each psychiatric disability entity shown (including PTSD, depression, anxiety, and bipolar disorder).  In particular, does the Veteran have a diagnosis of PTSD under DSM-IV criteria?  If not, please identify the criteria for such diagnosis that are not met and reconcile that conclusion with the diagnoses of PTSD noted in several VA treatment records. 
(ii)  If PTSD is diagnosed, the examiner should render an opinion as to whether the Veteran's PTSD is related to his service, to include his allegation of a sexual assault therein.

(iii)  Regarding each psychiatric disability entity diagnosed, other than PTSD, please opine (based on the factual record) whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's service, to include his allegation of a sexual assault therein?  All pertinent diagnoses already of record must be addressed.

(b)  The AOJ should also arrange for the Veteran to be examined by an appropriate clinician to determine the current severity of his service-connected right shoulder disability.  The claims file must be made available to the examiner in conjunction with this request.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed and all findings reported should be sufficient to allow for rating under all applicable criteria.

Range of motion studies should include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  The examiner should comment on the effect the right shoulder disability has on the Veteran's daily living activities.
The examiner is also asked to review the prior right shoulder examinations and opine as to whether the above requested measurements for passive range of motion and in weight-bearing and nonweight-bearing would be similar if taken at the time of the prior examinations in August 2008 and June 2012, and if not, how they would have differed.

The examiners must include rationale and reasoning with all opinions and conclusions, citing to supporting clinical data as deemed appropriate.  If the examiners cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Then, review the record and re-adjudicate the claims.  If either remains denied, issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

5.  Review the determination on the claims seeking service connection for bilateral hip, right knee, and left shoulder disabilities, and a compensable rating for a right shoulder scar, arrange for any further development indicated (including contemporaneous examinations, if indicated), and issue an appropriate SOC in these matters.  The Veteran and his representative should be advised of the time afforded for perfecting an appeal in these matters, and given opportunity to do so.  If that occurs, these matters should also be returned to the Board for appellate review.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


